Title: From Alexander Hamilton to James McHenry, 10 April 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York April 10th. 1799

As it will require time to form contracts where there are none already existing, I submit that it will be expedient, in such cases, to advance money to some person, to procure them by purchases on account of the Government; Where there is no Agent preferred by you the Regimental Quarter Master Naturally presents himself, as the person to whom the service may be Committed. New Jersey and Connecticut claim in this respect immediate attention.
With great respect I have the honor   to be Sir   Yr most obt. Servt.
Secretary at War
